DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, p. 9-15, filed , with respect to claims 1-20have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 15, Neville teaches “a method for evaluating a volcanic reservoir formation having volcanic rock forming elements and a borehole penetrating the volcanic reservoir formation (Abstract).”  Neville further teaches “As shown in FIG. 5.6, initially, fracture orientation information is obtained, for example based on FMI borehole images (block 532). The FMI borehole images may also be used to determine fracture aperture, which is a manual identification of each fracture feature (Fig. 5.6, par. 0093).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed determining, with the one or more processors, first aperture data based on the at least one borehole image for the plurality of fractures of the subsurface formation; determining, with the one or more processors, second aperture data based on at the least one resistivity log for the plurality of fractures of the subsurface formation; comparing, with the one or more processors, the first aperture data based on the at least one borehole image and the second aperture data based on at least one resistivity log to determine whether to categorize each fracture of the plurality of fractures as a naturally occurring fracture or a non-naturally occurring fracture; generating, with the one or more processors, an output indicating the categorization of each fracture of the plurality of fractures; and displaying, with the one or more processors, the output on a graphical user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649